   Case 3:20-cv-00860-SMD Document 1-1
                            DOCUMENT 2 Filed 10/23/20 Page 1 of 4
                                                                       LECTRONICALLY FILED
                                                                         9/14/2020 10:12 AM
                                                                         7-CV-2020-900219.00
                                                                        CIRCUIT COURT OF
                                                                     USSELL COUNTY,ALABA
                                                                       JODY SELLERS,CLE
           IN THE CIRCUIT COURT OF RUSSELL COUNTY,ALABAMA

 SCOTI• EATON,
                                        *
    Plaintiff,
                                        *
 vs.                                        Civil Action No.: 2020-
                                        *
 WESTROCK COMPANY,                           JURY DEMAND
                                        *
    Defendant.
                                        *

                                    COM PLAINT

       COMES NOW, Scott Eaton, as Plaintiff, and shows this Honorable Court as

follows:

                          STATEMENT OF THE PARTIES

       1.     Plaintiff Scott Eaton is over the age of 19 years and is a resident

citizen of Onslow County, North Carolina.

       2.     Defendant WestRock Cornpany (hereinafter''WestRock") is a Georgia

corporation and at all times material doing business in Russell County, Alabama.

                             STATEMENT OF THE FACTS

       3.     On February 27, 2019, Scott Eaton was employed by RMR

Mechanical as an iron rigger/welder and was a business invitee at the WestRock

plant in Russell County, Alabama.

       4.     On the day of Mr. Eaton's injury, he was working at the WestRock

facility in Russell County, Alabama when he slipped and fell in sodium hydroxide

which had been spilled.

       5.     The fall in the chemicals severely burned Mr. Eaton.
    Case 3:20-cv-00860-SMD Document
                            DOCUMENT1-1
                                      2 Filed 10/23/20 Page 2 of 4




       6.       Mr. Eaton underwent medical treatment for his injuries. He has

incurred medical expenses related thereto and will incur medical expenses in the

future. Mr. Eaton is unable to perform some of his normal activities. He has lost

income and his ability to earn income in the future has been compromised. Mr.

Eaton has suffered and will continue to suffer in the future, sever pain, mental

anguish, and disfigurement. He has suffered a permanent physical and vocational

impairment and has been otherwise injured and damaged.

                                             Count I

                                NEGLIGENCE/WANTONESS

       7.       Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

       8.       On February 27, 2019, Defendants negligently and/or wantonly

maintained the premises of the WestRock plant so that it was not reasonably safe

for business invitees including Plaintiff.

       9.       Defendant WestRock had a duty to maintain the premises in a

reasonably safe condition.

       10.      Defendant breached this duty in spilling and/or allowing a hazardous

chemical to remain on the property in an uncontained manner.

       11.      The area was not adequately marked to alert individuals of the

chemical spill on the floor and that it could potentially be dangerous.

       12.      As a proximate consequence of the Defendant's negligent and/or

wanton conduct, Mr. Eaton fell in the hazardous chemical and was caused to suffer


                                             2
    Case 3:20-cv-00860-SMD Document
                            DOCUMENT1-1
                                      2 Filed 10/23/20 Page 3 of 4




the following injuries and damages: third-degree burns to his right leg; medical

expenses; physical pain and mental anguish and will continue to do so in the

future; permanent scarring and disfigurement; he has lost income and will

continue to lose income in the future; his ability to continue normal activities was

impaired and will be impaired in the future; he suffered permanent injury; and,

was otherwise injured and damaged.

       WHEREFORE, Plaintiff demands judgment against Defendant in an

amount that will compensate him for his injuries and damages, and a separate

amount in punitive damages and his costs of this action.

                                  COU.NT TWO
                               FAILURE TO WARN

       13.     Plaintiff re-alleges paragraphs 1 through 12 of the Complaint as if

set out here in full.

       14.    Defendant knew, or should have known,the chemical spill presented

a hazard and an unsafe condition to business invitees, including Plaintiff.

       15.    Defendants negligently and/or wantonly failed to warn the Plaintiff

of the unsafe condition.

       16.    As a proximate consequence of said failure to warn, Plaintiff was

injured and damaged as set forth in paragraph 12 above.

       WHEREFORE, Plaintiff demands judgment against Defendant in an amount

that will totally compensate him for injuries and damages, a separate amount in

punitive damages and his costs of this action.



                                        3
   Case 3:20-cv-00860-SMD Document
                           DOCUMENT1-1
                                     2 Filed 10/23/20 Page 4 of 4




      Respectfully submitted this the 14th day of September 2020.

                                             /s/ Evan G. Allen
                                             EVAN G. ALLEN(ALL103)
                                             Attorney for Plaintiff


OF COUNSEL:
BEASLEY,ALLEN, CROW,
  METHVIN,PORTIS & MILES,P.C.
Post Office Box 4160
 Montgomery, AL 36104
(334) 269-2343
(334)954-7555 fax



                       DEMAND FOR TRIAL BY JURY

     Pursuant to Rule 38 of the Alabama Rules of Civil Procedure, the Plaintiff
demands a trial by jury on all issues of this Complaint.




Defendant may be served at the following address:

WestRock Coated Board, LLC
145 Hwy 165 S.
Cottonton, AL 36851




                                      4
